DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/2/21 and 2/26/21 have been considered by the examiner.
Specification
 	The title is objected to for lacking an adequate description of the invention. A title such as the following is suggested:
 	Electronic apparatus with detection of an islanding condition.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 15 is rejected under 35 U.S.C. 102a1 as being anticipated by Fu (CN 108565895).
 	With respect to claim 15, Fu discloses an electronic apparatus, which is a part of a power system and connectable to a partial power system, comprising: controlling circuitry configured to perform control to stop [Example 1, 2) “the inverter stops outputting”] at least part of the partial power system when the controlling circuitry detects [Example 1, 2) “inverter anti-island function is started”] an islanding of the partial power system, and perform control to cause at least part of the partial power system to perform the islanding [Example 1, 2) “cuts off the commercial power link”] when an operation to start the islanding is inputted after performing the control to stop. 
 	Claim(s) 1, 5-7, 10-11, 13 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Kawaguchi (JP 2015-220821).
 	With respect to claim 1, Kawaguchi discloses an electronic apparatus (Fig. 1 10) connectable to a partial power system (Fig. 1 N3) which is a part of a power system (Fig. 1 1) and comprises a first power source apparatus (Fig. 1 6), power supply of the first power source apparatus stopped (Fig. 2 63 opened) in response to detecting (Fig. 2 64) an islanding (Fig. 2 66) of the partial power system, comprising: controlling circuitry (Fig. 1 15) configured to output to the partial power system a first signal (Fig. 2 PAR) to disable detecting the islanding of the partial power system by the first power source apparatus (Fig. 2 60,62) during at least part of a period during which the partial power system is electrically separated (Fig. 1 5a,5b opened) from the power system (Fig. 1 1). 	With respect to claim 5, Kawaguchi discloses the electronic apparatus according to claim 1, wherein the controlling circuitry (Fig. 1 15) is able to switch between an enabled state or a disabled state [PAR enables or disables Fig. 2 66) of a first function that outputs the first signal (Fig. 2 PAR) to the partial power system.  	With respect to claim 6, Kawaguchi discloses the electronic apparatus according to claim 5, wherein the controlling circuitry (Fig. 1 15) is configured to enable (Fig. 2 PAR enables 66) the first function for at least part of a period during which the partial power system is electrically separated (Fig. 2 63 opened) from the power system.  	With respect to claim 7, Kawaguchi discloses the electronic apparatus according to claim 6, wherein the controlling circuitry is configured to enable the first function [enables PAR to disable 66] after a power generation device (Fig. 1 8) connected to the partial power system starts to operate for the period during which the partial power system is electrically separated (Fig. 1 5a,5b opened) from the power system.  	With respect to claim 10, Kawagachi discloses the electronic apparatus according to claim 5, wherein the controlling circuitry (Fig. 1 15) is configured to cause that the electronic apparatus detects the islanding (Fig. 1 5a,5b opened), and the controlling circuitry does not cause that the electronic apparatus detects the islanding for at least part of the period (such as zero cross of 1) during which the partial power system is electrically separated (Fig. 1 5a,5b opened) from the power system and during which the first function is enabled (Fig. 2 PAR enabled).  	With respect to claim 11, Kawagachi discloses the electronic apparatus according to claim 1, wherein the electronic apparatus (Fig. 1 10,Fig. 2 62) is connectable to a power supply device (Fig. 2 60) configured to supply power, and the electronic apparatus comprises a power converter (Fig. 2 62) configured to convert the power supplied from the power supply device and output the converted power to the partial power system.  	With respect to claim 13, Kawagachi discloses the electronic apparatus according to claim 11, wherein the power supply device is a photovoltaic power generation device (Fig. 2 60) or a wind power generation device.  	With respect to claim 17, Kawagachi discloses a method performed by an electronic apparatus (Fig. 1 10) connectable to a partial power system (Fig. 1 N3) which is a part of a power system (Fig. 1 1), comprises a first power source apparatus (Fig. 2 60), power supply of the first power source apparatus stopped (Fig. 2 63 opened) in response to detecting (Fig. 2 64) an islanding (Fig. 2 66) of the partial power system, comprising: outputting to the partial power system a first signal (Fig. 1 PAR) to disable detecting the islanding of the partial power system by the first power source apparatus during at least part of a period during which the partial power system is electrically separated (Fig. 1 5a,5b open) from the power system.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2015-220821) in view of Sato (9,001,480).
 	With respect to claim 8, Kawaguchi makes obvious the electronic apparatus according to claim 5, and remains silent as to an output device. It was well known at the time of filing of the invention to implement an output device to output information. 
 	Sato discloses an output device (Fig. 13 CN3) to output information (Fig. 13 NOTIFICATION AND WARNING). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an output device configured to output information indicating whether the first function is enabled or disabled, in order to notify centralized control of the state of the enablement. 
 	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2015-220821) in view Sackman (US 8,655,499).
 	With respect to claim 9, Kawaguchi discloses the electronic apparatus according to claim 5 as set forth above, and remains silent as to the implementation of the controlling circuitry. It was well known at the time of the filing of the invention to implement controlling circuitry by executing a program with rewritable code.
 	Sackman discloses wherein the controlling circuitry executes a program, the program comprises a code to set the first function to enabled or disabled, the code is rewritable, and the controlling circuitry sets the first function to enabled or disabled by executing the program (column 12, lines 15-30).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the controlling circuitry executes a program, the program comprises a code to set the first function to enabled or disabled, the code is rewritable, and the controlling circuitry sets the first function to enabled or disabled by executing the program, in order to provide the flexibility of being able to update and upgrade the control circuitry.

 	Claim(s) 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2015-220821) in view of Sudan (US 2014/0354234).
 	With respect to claim 12, Kawaguchi discloses the electronic apparatus according to claim 11 as set forth above. Kawaguchi remains silent as to wherein the power supply device is a storage battery. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the power supply device is a storage battery, in order to store energy when a surplus of energy is available and to provide energy when needed.

 	With respect to claim 14, Kawaguchi makes obvious the electronic apparatus according to claim 1 as set forth above, and remains silent as to waiting for detecting the islanding.
 	Sudan discloses wherein upon detecting a third signal (Fig. 7A 814) from the partial power system, the first power source apparatus is configured to wait (Fig. 7A 810) for detecting the islanding (Fig. 7A 816), and the controlling circuitry is configured to output the third signal. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement
wherein upon detecting a third signal from the partial power system, the first power source apparatus is configured to wait for detecting the islanding, and the controlling circuitry is configured to output the third signal as the first signal. The reason for doing so was to wait for the automated command to prevent disturbances from generating false islanding detection.
 	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (CN 108565895) in view of Sudan (US 2014/0354234).
 	With respect to claim 16, Fu discloses the electronic apparatus according to claim 15 as set forth above and does not disclose disabling the islanding detection.
 	Sudan discloses wherein the controlling circuitry (Fig. 2 102) is configured to output a first signal (Fig. 2 OUTPUT SIGNALS) to disable detecting the islanding (Fig. 7A 816) by a first power source apparatus (Fig. 1 112) to the partial power system in order to perform control to cause at least part of the partial power system to perform the islanding. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the controlling circuitry is configured to output a first signal to disable detecting the islanding by a first power source apparatus to the partial power system in order to perform control to cause at least part of the partial power system to perform the islanding, in order to stop the islanding detection when islanding.
Allowable Subject Matter
 	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the islanding of the partial power system is detected through outputting a second signal to the partial power system to promote change of a frequency or a voltage in the partial power system by the first power source apparatus, and the first signal is a signal to cancel at least part of the change of the frequency or the voltage caused by the second signal. 
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first signal is any one of (1) reactive power, (2) active power and (3) both reactive power and active power.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyake (JP 2014165954) discloses protection activating islanding and disabling injection of islanding detection. Joerg (EP1278282) discloses islanding protection.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839